NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                           Submitted  October  7,  2015∗  
                                                                                                           Decided  October  13,  2015  
  
  
                                                                                                                 Before  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               DANIEL  A.  MANION,  Circuit  Judge  
  
                                                                                               ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  15-­‐‑1352                                                                                                                     Appeal   from   the   United  
                                                                                                                                    States   District   Court   for   the  
DAVID  PETROVIC,  
                                                                                                                                    Northern   District   of   Illinois,  
       Plaintiff-­‐‑Appellant,                                                                                                      Eastern  Division.  
                                               v.                                                                                     
                                                                                                                                    No.  12  C  8677  
ENTERPRISE  LEASING  COMPANY  OF  CHICAGO,  LLC,                                                                                    Amy  J.  St.  Eve,  Judge.  
et  al.,  
           Defendants-­‐‑Appellees.  
  
  
                                                Order  
                                                      
     We  remanded  this  case  for  consideration  of  a  claim  under  42  U.S.C.  §1981  but  held  
that  other  claims  had  been  properly  dismissed.  Petrovic  v.  Enterprise  Leasing  Co.,  No.  12-­‐‑
3779  (7th  Cir.  Mar.  25,  2013).  On  remand,  the  district  court  granted  summary  judgment  

                                                                                                 
∗  This  successive  appeal  has  been  submitted  to  the  original  panel  under  Operating  Procedure  6(b).  After  

examining  the  briefs  and  the  record,  we  have  concluded  that  oral  argument  is  unnecessary.  See  Fed.  R.  
App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                                
No.  15-­‐‑1352                                                                                   Page  2  

to  the  defendants,  ruling  that  plaintiff  could  not  show  that  racial  animus  caused  the  ac-­‐‑
tion  of  which  he  complains.  
  
     Petrovic  attempted  to  rent  a  car  from  Enterprise.  He  contends  that  Hans  Uslar,  who  
managed  the  rental  location,  refused  to  rent  to  him  because  he  is  white  and  disabled.  He  
maintains  that  Uslar  told  him  that  disabled  white  people  are  always  broke  and  cannot  
pay.  While  Petrovic  was  there,  Uslar  rented  one  car  to  a  black  customer  and  another  to  a  
Hispanic  customer;  he  contends  that  his  race  accounts  for  Uslar’s  refusal  to  rent  a  car  to  
him.  
  
     The  record  developed  on  Enterprise’s  motion  for  summary  judgment  shows  that  the  
other  customers  paid  with  credit  cards,  while  Petrovic  attempted  to  use  a  debit  card.  
Enterprise’s  corporate  policy  is  that  a  customer  using  a  debit  card  must  have  at  least  
$150  plus  the  anticipated  cost  of  the  rental  available  in  the  account  linked  to  the  card,  
and  must  produce  some  documents  showing  employment  or  another  source  of  income.  
Unaware  of  this  policy,  Petrovic  did  not  come  with  the  documents  Enterprise  requires.  
He  used  one  of  Enterprise’s  computer  terminals  to  access  his  bank  account,  in  an  effort  
to  show  Enterprise  that  funds  were  available—but  the  computer  reported  a  balance  of  
$4.06.  Petrovic  says  that  he  had  anticipated  using  a  $25  overdraft  protection  to  pay  for  
the  rental,  but  the  district  court  concluded  that  the  $4.06  balance  made  a  rental  impossi-­‐‑
ble  under  Enterprise’s  rules.  
  
     Petrovic  does  not  contend  that  those  rules  were  adopted  to  discriminate  against  any  
race,  and  the  record  does  not  offer  any  support  for  a  claim  that  these  rules  are  enforced  
only  against  white  potential  customers.  The  district  judge  assumed  that  Uslar  was  in-­‐‑
deed  prejudiced  against  white,  disabled,  customers,  but  concluded  that  his  attitude  did  
not  have  any  effect,  because  a  black  customer  who  wanted  to  use  a  debit  card  but  had  
less  than  $150  available  could  not  have  rented  a  car.  That  decision  is  not  erroneous.  
  
     Although  Petrovic  contends  that  the  discovery  that  placed  some  of  these  facts  into  
the  record  invaded  his  privacy,  no  one  can  file  suit  and  then  keep  secret  facts  that  are  
material  to  the  litigation’s  disposition.  The  district  court  did  not  err  in  managing  the  
discovery  or  in  any  other  fashion.  
  
     Remaining  contentions  do  not  require  discussion.  
  
                                                                                                 AFFIRMED